Title: To George Washington from Brigadier General Daniel Roberdeau, 19 August 1776
From: Roberdeau, Daniel
To: Washington, George



Sir
New-Ark [N.J.] Augst 19th 1776half past 11 OClock A.M.

The Post rider just past through here with a very incredible story which he told with great Confidence vizt that you had received a Flag from Lord Howe “proposing to retire with the Fleet and Army and that he was willing to settle the present dispute on any terms you should ask” for which he quoted the Authority of an Officer in your Army who told him that he might spred the News without the least reserve for that the Officer offered to sware to the truth for that he had it from you. As this Intelligence might have a tendancy to lull the Inhabitants I thought it duty to make it the subject of an Express without consulting Genl Mercer who is gone forwards towards Amboy. I am Sir Yr most obt huml. Sert

Danl Roberdeau



The Intelligencer further informed that the Reason of this hasty move from Ld Howe was news from England of a Rumpus wt. France.

